In an action, inter alia, to recover an overpayment of a prepayment fee on a mortgage note, the plaintiff appeals from an order of the Supreme Court, Nassau County (Kutner, J.), dated June 29, 1994, which denied its motion for summary judgment on the fourth cause of action and granted the defendants’ cross motion for summary judgment on that cause of action.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, no ambiguity exists in *704the loan documents (see, W. W. W. Assocs. v Giancontieri, 77 NY2d 157). Therefore, the Supreme Court properly awarded summary judgment in favor of the defendants. Miller, J. P., O’Brien, Ritter and Goldstein, JJ., concur.